Name: Commission Regulation (EC) No 2601/98 of 3 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities4. 12. 98 L 328/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2601/98 of 3 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 4. 12. 98L 328/2 ANNEX to the Commission Regulation of 3 December 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,4 204 61,0 999 66,2 0709 90 70 052 91,3 204 87,4 999 89,4 0805 10 10, 0805 10 30, 0805 10 50 052 51,1 204 43,1 388 29,8 999 41,3 0805 20 10 204 63,3 999 63,3 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 62,0 464 232,7 999 147,3 0805 30 10 052 59,8 388 47,7 524 37,2 528 40,0 600 83,9 999 53,7 0808 10 20, 0808 10 50, 0808 10 90 052 94,1 060 15,5 064 37,2 400 82,3 404 52,9 999 56,4 0808 20 50 052 85,4 064 62,4 400 92,2 720 47,4 999 71,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.